FILED IN                                                                      PD-0143-15
         ror^MAi APPEALS
COURT OF CRIMINAL addpa, c                                           COURT OF CRIMINAL
                                                                                  AUST|NAPPEALS
                                                                                          JEXAS
      October 16 2015                                               Transmitted 10/16/2015 2:28:54 PM
                                                                      Accepted 10/16/2015 2:59:31 PM
   ABEL ACOSTA, CLERK                   PD-0143-15                                    ABEL A£°|rK
                        IN THE COURT OF CRIMINAL APPEALS                       ^
                                OF THE STATE OF TEXAS



                             THE STATE OF TEXAS, Appellant

                                              v.



                              CYNTHIA AMBROSE, Appellee


                                 Appeal from Bexar County




                             MOTION FOR LEAVE TO FILE
                         STATE PROSECUTING ATTORNEY'S
                               POST-SUBMISSION BRIEF
                                   AS AMICUS CURIAE

                                        *****




                                     LISA C. McMINN
                                 State Prosecuting Attorney
                                    BarI.D.No.13803300


                                   JOHN R. MES SINGER
                             Assistant State Prosecuting Attorney
                                   Bar I.D. No. 24053705


                                       P.O. Box 13046
                                    Austin, Texas 78711
                                 information@spa.texas.gov
                                  512/463-1660 (Telephone)
                                     512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      The State Prosecuting Attorney respectfully presents her motion for leave to

file a Post-Submission Brief as Amicus Curiae under Texas Rule of Appellate

Procedure 71.4. The State believes that re-examination of this Court's cases on the


standard for review of unpreserved charge error will assist the Court in resolving

Appellee's issues presented.

                               PRAYER FOR RELIEF


      WHEREFORE, the State of Texas prays that the Court of Criminal Appeals

grant it leave to file its Post-Submission Brief as Amicus Curiae.

                                        Respectfully submitted,




                                          /s/ John R. Messinger
                                        JOHN R. MESSINGER
                                        Assistant State Prosecuting Attorney
                                        Bar I.D. No. 24053705


                                        P.O. Box 13046
                                        Austin, Texas 78711
                                        information@spa.texas.gov
                                        512/463-1660 (Telephone)
                                        512/463-5724 (Fax)
                         CERTIFICATE OF SERVICE


     The undersigned hereby certifies that on this 16th day of October, 2015, a

true and correct copy of the State's Motion for Leave to File a Post-Submission

Brief as Amicus Curiae has been eFiled or e-mailed to the following:

Dayna L. Jones
1800 McCullough Avenue
San Antonio, Texas 78212
davnaj33@gmail.com

S. Patrick Ballantyne
Assistant Criminal District Attorney
101 W.Nueva St., 7th floor
San Antonio, Texas 78205
sballantyne@bexar.org

                                              Isi John R. Messinger
                                            John R. Messinger
                                            Assistant State Prosecuting Attorney